             !          "                     #        !
             $           %"        !    "
                               &   $'( $)$)




Case 1:20-cv-00442-CCE-JLW Document 86-10 Filed 11/05/20 Page 1 of 4
From:            AMcDonald@bakerandmiller.com
To:              Simpson, Carter C.; Bakowski Alan W.
Cc:              Cooney III, James P.; Powell, Brent; Sarah.Stone@wbd-us.com; TMiller@bakerandmiller.com;
                 ECastillo@bakerandmiller.com; michael.egge@lw.com; Phair, Ryan P.; Martin, Jack; Hahm, Kevin; Oeltjenbruns,
                 Kelly; Rich, Ryan G.; Lamberth, James A.; eglavich@bakerandmiller.com
Subject:         DFA"s Proposed Custodians & Search Terms for Pls" 2nd Set of RFPs to DFA
Date:            Monday, September 21, 2020 5:58:15 PM
Attachments:     Custodians & Search Terms 2nd RFPs 9.21.20.xlsx


Alan and Carter,

Attached please find a list of individuals who DFA believes are reasonably likely to have non-
duplicative documents responsive to those Requests within Plaintiffs' Second Set of
Requests for Production that are appropriate for custodial review, as well as proposed
search terms for identifying documents that may be responsive to Plaintiffs' Second Set of
Requests for Production to DFA, subject to DFA's Responses and Objections. The selection
of custodians or search terms do not constitute an admission as to the relevance or admissibility
of documents containing the proposed terms or of the matters raised in Plaintiffs' Second Set of
Requests. DFA reserves the right to amend or modify all proposed custodians and search terms.

Thank you,

Amber

Amber L. McDonald
Baker & Miller PLLC
2401 Pennsylvania Avenue, NW
Suite 300
Washington, DC 20037

Direct: 202.663.7828
Fax: 202.663.7849

amcdonald@bakerandmiller.com




   Case 1:20-cv-00442-CCE-JLW Document 86-10 Filed 11/05/20 Page 2 of 4
Request No. 1 1
Custodians                 Search Terms
                           Dean* w/10 (buy* OR purchas* OR acqui* OR bid* OR
Randy Mooney               deal* or asset*)
                           Dove* w/10 (buy* OR purchas* OR acqui* OR bid* OR
Rick Smith                 deal* or asset*)
                           Dragon w/10 (buy* OR purchas* OR acqui* OR bid* OR
Greg Wickham               deal* or asset*)
                           "Project Creamery" w/10 (buy* OR purchas* OR acqui*
Krista Piper               OR bid* OR deal* or asset*)
Deana King
                           Will add (Board OR Director* OR Committee* OR
                           Chairman) on above results for all custodians, with
                           exception of Randy Mooney




         Case 1:20-cv-00442-CCE-JLW Document 86-10 Filed 11/05/20 Page 3 of 4
Req No. 22
Custodians       Search Terms
                 Winston* w/5 (plan* OR sell* OR sale* OR idl* OR
                 shutdown* OR "shut down" OR clos* OR expand* OR
Alan Bernon      increas* OR grow*)
                 (HP OR H.P. OR H-P OR "High Point") w/5 (plan* OR sell*
                 OR sale* OR idl* OR shutdown* OR "shut down" OR clos*
Rick Smith       OR expand* OR increas* OR grow*)
                 Spartanburg w/5 (plan* OR sell* OR sale* OR idl* OR
                 shutdown* OR "shut down" OR clos* OR expand* OR
Greg Wickham     increas* OR grow*)
                 Carolina* w/5 (plan* OR sell* OR sale* OR idl* OR
                 shutdown* OR "shut down" OR clos* OR expand* OR
Krista Piper     increas* OR grow*)
                 "NC" w/5 (plan* OR sell* OR sale* OR idl* OR shutdown*
                 OR "shut down" OR clos* OR expand* OR increas* OR
Deana King       grow*)
                 "N.C." w/5 (plan* OR sell* OR sale* OR idl* OR shutdown*
                 OR "shut down" OR clos* OR expand* OR increas* OR
Randy Mooney     grow*)
                 "SC" w/5 (plan* OR sell* OR sale* OR idl* OR shutdown*
                 OR "shut down" OR clos* OR expand* OR increas* OR
Tom Murray       grow*)
                 "S.C." w/5 (plan* OR sell* OR sale* OR idl* OR shutdown*
                 OR "shut down" OR clos* OR expand* OR increas* OR
                 grow*)




         Case 1:20-cv-00442-CCE-JLW Document 86-10 Filed 11/05/20 Page 4 of 4
